Case 1:19-cv-02370-KMT Document 10 Filed 09/30/19 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


 Civil Action No: 1:19-CV-02370
 BRANDON M DIAZ,
              Plaintiff,
 v.


 EDMONDS & LOGUE, PC
              Defendant.
 ___________________________________________________________________________
                                          ANSWER
 ___________________________________________________________________________


 COMES NOW Defendant, Edmonds & Logue PC, answer the complaint as follows:
                                    INTRODUCTION


           1. To the extent that paragraph 1 states any claim against Defendant, any such
              allegations are denied.


                                        JURISDICTION
           2. Admit
           3. Admit


                                          PARTIES
           4. Admit
           5. Admit
           6. Admit
           7. Admit
           8. Admit
Case 1:19-cv-02370-KMT Document 10 Filed 09/30/19 USDC Colorado Page 2 of 4




                                               FACTS
             9. Admit
             10. Admit
             11. The letter sent by Defendant to Plaintiff speaks for itself.
             12. Deny
             13. The letter sent by Defendant to Plaintiff speaks for itself.
             14. Deny
             15. Defendant does not have information sufficient to admit or deny, and therefore
                 denies.
             16. Deny
                                              COUNT 1
             17. To the extent that paragraph 17 states any claim against Defendant, any such
                 allegations are denied.
             18. Admit
             19. Admit
             20. Admit
             21. Admit
             22. 15 U.S.C. § 1692e speaks for itself.
             23. 15 U.S.C. § 1692e speaks for itself.
             24. Deny
             25. Deny
             26. 15 U.S.C. § 1692f speaks for itself.
             27. 15 U.S.C. § 1692f speaks for itself.
             28. Deny
             29. Defendant does not demand a jury trial.

                                       GENERAL DENIAL
         Defendant denies each and every allegation to the Complaint not specifically admitted
 and further denies that Plaintiff is entitled to the relief sought therein.

                                  AFFIRMATIVE DEFENSES


     1. Plaintiff’s complaint fails to state a claim upon which relief may be granted.
     2. If a violation is found to have occurred, the violation was not intentional and resulted
Case 1:19-cv-02370-KMT Document 10 Filed 09/30/19 USDC Colorado Page 3 of 4




        from bona fide error notwithstanding the maintenance of procedures reasonably
        adapted to avoid such error.
    3. If Plaintiff has suffered any damages as alleged in the Complaint, which such
        damages are denied, Plaintiff has failed to mitigate such damages and any recovery
        for such damages should be denied.
    4. If Plaintiff has suffered any damages as alleged in the Complaint, which such
        damages are denied, such damages were the result of acts or omissions of third parties
        not named in this lawsuit and any recovery for such damages should be denied.
    5. If Plaintiff has suffered any damages as alleged in the Complaint, which such
        damages are denied, such damages were the result of acts or omissions of the
        Plaintiff and any recovery for such damages should be denied.
    6. Claims are barred by collateral estoppel.
    7. Claims are barred under res judicata.
    8. Defendant reserves the right to add additional affirmative defenses as discovery
        progresses.


        There is obviously no violation of the FDCPA by Edmonds & Logue, PC in this case.
 This claim is frivolous and is being brought by Plaintiff in bad faith and for the purpose of
 harassment.

        THEREFORE, Defendant prays that this Court enter judgment in their favor, and
 award them costs and fees associated with this action, and any further relief the court deems
 appropriate.

                                                       Respectfully Submitted,
 Dated: 9/30/19                                        /s/ Jeffrey M. Logue______
                                                       EDMONDS & LOGUE PC
                                                       Rocky L. Edmonds #46921
                                                       Jeffrey M. Logue #44465
                                                       712A Whalers Way, Bldg A201
                                                       Fort Collins, CO 80525
                                                       970-212-1868
                                                       jeffl@edmondslogue.com
Case 1:19-cv-02370-KMT Document 10 Filed 09/30/19 USDC Colorado Page 4 of 4




                                  Certificate of Service

 The undersigned hereby certifies that a true and correct copy of the preceding Answer was
 served this 30th day of September 2019 by emailing a copy to:



 Nathan C. Volheim
 nvolheim@sulaimanlaw.com

 Taxiarchis Hatzidimitriadis
 thatz@sulaimanlaw.com
                                             By: /s/ Katharine A. Critchfield
                                                 Legal Assistant
